DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that claims 10-19 are currently amended to overcome the previous claim objections and previous rejections under 35 U.S.C. 112(b) set forth in the Office action dated 3/28/2022 and hereby withdrawn in view of the Amendments to the Claims filed 5/13/2022.
Regarding claim 10, the prior art fails to disclose or adequately suggest the instantly claimed subject matter. In particular, the closest prior art, Akamizu et al (US 2008/0251160 A1), hereinafter “Akamizu”, discloses a high-strength-rolled steel sheet excellent in uniform elongation, including in percent by mass: 0.10-0.28% of C; 1.0-2.0% of Si; and 1.0-3.0% of Mn, and the structures of the same having the space factors below to be the entire structures: 30-65% of bainitic ferrite; 30-50% of polygonal ferrite; and 5-20% of residual austenite (Abstract). Akamizu discloses that the high-strength cold-rolled steel sheet may further contain 0.10% or less of Nb, 1.0% or less of Me, 0.5% or less of Cu, 0.003% or less of Ca and/or 0.003% or less of REM ([0017]) (Tables 1-2, Claim 1). 
However, Akamizu does not teach or suggest the claimed steel sheet having the claimed microstructure of soft ferrite, retained austenite, fresh martensite, pearlite, cementite, and hard ferrite in a 1/8 to 3/8 thickness range centered on a 1/4 thickness position from a surface of the steel sheet. Akamizu fails to disclose the particular aspect ratio of austenite and ferrite and thickness properties of a soft layer in the 1/8 to 3/8 thickness range and fails to disclose the particular Si peak properties in the surface of the steel sheet. Furthermore, Akamizu fails to disclose the claimed method in instant claim 18 to form the steel product with the claimed microstructure and properties. Tables 14 through 25 of the instant specification discloses unexpected results in strength, formability, microstructure, soft layer properties, and silicon peak properties when undergoing the particular two-step heat treatment process disclosed in claim 18 of the instant invention. Akamizu may teach and/or suggest a similar steel composition with overlapping elemental components and some overlapping microstructural features, but fails to expressly teach or suggest or otherwise provide basis for establishing inherency or obviousness of the claimed number proportion, aspect ratio of retained austenite and hard ferrite, thickness of soft layer, volume fraction of ferrite grain aspect ratio, and Si peak position in combination in the clamed context and does not teach or suggest method of making the claimed steel product. 
The prior art(s) of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 10 distinct over the teachings of the prior art. Claims 11-19 further limit the subject matter of claim 10, and are thus also distinct over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application would extend beyond the expiration date of any patents granted on Application Numbers 16/982,003 and 16/981,653 has been reviewed and is accepted. The terminal disclaimed has been recorded. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734